Title: To James Madison from James Monroe, 15 October 1797
From: Monroe, James
To: Madison, James


Dear SirAlbemarle Octr. 15. 1797.
I tax you with H.’s pamphlet, requesting that you will return it by the post to Mr. Jeffn. You will be so good as tell me frankly yr. opinion of the footing upon wh. my correspondence with that Scondrel stands, and whether it becomes me to pursue him further.
Mr. Dawson will be at yr. court I think on the 25. wh. I presume is yr. ct. day. If I can I will meet him at yr. house. My narrative will perhaps be closed by the last of this week. Our best respects to Mrs. M. & yr. father & family. Yr. friend & servant
Jas. Monroe
